To compel respondent to sign a bill of exceptions in an action of replevin, brought under How. Stat., Sec. 8372, to recover certain cattle which had been impounded, where the court upon the trial discovered that there was but one surety on the bond given to the 'sheriff, and on its own motion directed the discontinuance of the suit and the return of the property, and refused to sign a bill of exceptions, on the ground that there was but a single question involved and that no bill of exceptions was necessary.
Granted June 10, 1896, with costs against defendant.